EXHIBIT B
                                  SETTLEMENT AGREEMENT


        This Settlement Agreement ("Agreement") is made between and among Orlando Martinez

("Plaintiff') one the one hand, and New Hope Fund, LLC, ("New Hope"), on the other.

        WHEREAS, on April 12, 2019, Plaintiff commenced an action in United States District

Court, Southern District ofNew York, via the filing ofa Summons and Complaint entitled Orlando

Martinez, on behalfofhimselfand all others similarly situated v. Budo Maintenance Corp., New

Hope Fund, LLC, and Sherman Management a/k/a Sherman Property Management, (Docket No.:

19-CV-3302) (the "Action"), in which Plaintiff asserted various claims to recover alleged unpaid

wages under the Fair Labor Standards Act ("FLSA") and New York Labor Law ("NYLL"), and

for other alleged violations of the NYLL;

        WHEREAS, on June 7, 2019, Plaintiff filed an Amended Complaint in this Action,

wherein the caption was amended to Orlando Martinez, on behalf of himself and all others

similarly situated v. Budo Maintenance Corp., and New Hope Fund, LLC, (19-CV-3302);

        WHEREAS, on April 12,2019, Plaintiff filed an Amended Complaint in this Action;

        WHEREAS, on June 21, 2019, Defendant New Hope filed an Answer to the Complaint,

wherein it expressly denied that Plaintiff was entitled to any relief, and asserted Affirmative

Defenses;

        WHEREAS, on August 26, 2019, Plaintiff and Defendant New Hope participated in a

court ordered mediation before mediator Bemadette Jentsch, and reached an agreement-in-

principle to settle the Action;

       WHEREAS, to avoid the uncertainties and expense of future proceedings in this matter,

the parties have agreed to resolve this case, and wish to further memorialize their agreementas set

forth below:
